Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 05/25/2021 has been entered. Applicant's amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112 (b) rejections previously set forth in the Non-Final Office Action mailed 02/25/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Zuschlag on 06/02/2021.
The application has been amended as follows:
Claim 7 has been amended to:
7. A transport device for transporting workpieces in a workpiece transport direction through a forming area in a forming machine or -a pressing area of a press line, the transport device comprising a gate area arranged on a lateral side of the pressing area or forming area bordered by two vertical uprights having a carrier rail running in the workpiece transport direction, wherein each end of the carrier rail is mounted on one of the vertically running uprights, via a lifting carriage displaceably driven in the vertical direction by a lift drive, and the lifting carriage rotatably mounts a rocker, an end of the rocker being connected to the carrier rail, 

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious a correction unit includes"...a pair of second pressing members fixed to the second moving block with a predetermined gap and configured to apply a force to the center of the quenched component in the vertical direction…" as set forth in claim 10. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 10-14 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725